DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, claims 1-20 are hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1 and 11.

The cited (PTO-892) prior of record Qin (US 2020/0099401 A1) teaches, [abstract] systems and methods are disclosed for decoding data. A first block of data may be obtained from a storage medium or received from a computing device. The first block of data includes a first codeword generated based on an error correction code. A first set of likelihood values is obtained from a neural network. The first set of likelihood values indicates probabilities that the first codeword will be decoded into one of a plurality of decoded values. A second set of likelihood values is obtained from a decoder based on the first block of data. The second set of likelihood values indicates probabilities that the first codeword will be decoded into one of the plurality of decoded values. The first codeword is decoded to obtain a decoded value based on the first set of likelihood values and the second set of likelihood values. Qin also teaches, [0071] …... For example, the decoder 500 may use a weight or weighting factor to adjust the likelihood values when determining the set of combined likelihood values. The set of likelihood values obtained from the neural network 550 may be given a higher weight than the set of likelihood values determined by the decoder 500, or vice versa.

Another cited prior of record Alex et al. (US 2019/0385094 A1) teaches, [0049] the SOVA 266 may use a Viterbi-like algorithm to decode a bit stream for bit recovery. The SOVA 266 may include a variant of the classical Viterbi algorithm. It may differ from the classical Viterbi algorithm in that it uses a modified path metric which takes into account a priori probabilities of the input symbols, and produces a soft output indicating the reliability of the decision. The SOVA 266 operates by constructing a trellis of state of probabilities and branch metrics. Once the bit recovery is completed, parity post-processing can be performed. Alex also teaches, [0027] Novel data processing technology, such as but not limited to systems, devices, and methods for detecting, classifying and/or recovering data in data reading and transmission processes using machine learning (ML) techniques are disclosed.

As per claim 1:
The cited prior art of records Qin (US 2020/0099401 A1), or Alex et al. (US 2019/0385094 A1) does not teach or suggest either alone or in combination: “a controller that corrects a first signal into a first likelihood value by machine learning based on a correct learning signal set with a likelihood other than 1 and an incorrect learning signal set with a likelihood other than 0 and executes error correction processing based on a second likelihood value according to the first signal and the first likelihood value.” Consequently, claim 1 is allowed over the cited prior arts. 
Independent claims 11 include similar limitations of claim 1, and therefore, is allowed for similar reasons. 

The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-10 and 12-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Belzer et al. (US 2020/0389188 A1) teaches, a deep neural network (DNN) media noise predictor configured for one-dimensional-magnetic (1DMR) recording or two-dimensional-magnetic (TDMR) is introduced. Such architectures are often combined with a trellis-based intersymbol interference (ISI) detection component in a turbo architecture to avoid the state explosion problem by separating the inter-symbol interference (ISI) detection and media noise estimation into two separate detectors and uses the turbo-principle to exchange information between them so as to address the modeling problem by way of training a DNN-based media noise estimators. Thus, beneficial aspects include a reduced bit-error rate (BER), an increased areal density, and a reduction in computational complexity and computational time.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112


/SAMIR W RIZK/Primary Examiner, Art Unit 2112